      Case 2:19-cv-01474-RDP-GMB Document 20 Filed 06/10/20 Page 1 of 2                            FILED
                                                                                          2020 Jun-10 PM 12:55
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA
                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 ANTWONE WILSON,                                   )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   Case No. 2:19-cv-1474-RDP-GMB
                                                   )
 OFFICER TUNSTALL,                                 )
                                                   )
        Defendant.                                 )

                         MEMORANDUM OPINION AND ORDER

       The Magistrate Judge filed a Report and Recommendation on May 13, 2020,

recommending that Defendant’s Special Report be treated as a Motion for Summary Judgment and

further recommending that the Motion be granted in part and denied in part. (Doc. 17). Although

advised of their right to do so, neither party has filed objections to the Report and

Recommendation.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation, the Magistrate Judge’s Report is hereby ADOPTED

and the Recommendation is ACCEPTED. Accordingly, the court ORDERS that any claim

against Defendant in his official capacity is DISMISSED WITH PREJUDICE. The court further

ORDERS that Defendant’s Motion for Summary Judgment (Doc. 14) is DENIED as to Plaintiff’s

excessive force claim against Defendant in his individual capacity, and that claim is REFERRED

to the Magistrate Judge for further proceedings.

       DONE and ORDERED this June 10, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
Case 2:19-cv-01474-RDP-GMB Document 20 Filed 06/10/20 Page 2 of 2




                                2
